Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 10, 2022

                                     No. 04-22-00044-CV

                  IN THE INTEREST OF D.G. JR., AND J.A.G., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01811
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        Appellant’s brief was originally due to be filed on February 28, 2022. On March 9, 2022,
appellant filed a motion for extension of time to file the brief. We ORDER that appellant’s brief
must be filed no later than March 18, 2022. Given the time constraints governing the
disposition of this appeal, no further extensions of time will be allowed absent extenuating
circumstances.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court